EXHIBIT21 Subsidiaries of Lifeway Foods, Inc.: Helios Nutrition, Ltd.—a Minnesota corporation, 100% owned Pride of Main Street Dairy, L.L.C.—a Minnesota limited liability company, 100% owned by Helios Nutrition, Ltd. Fresh Made, Inc. — a Pennsylvania corporation, 100% owned Starfruit, L.L.C. — an Illinois limited liability company, 100% owned Starfruit Franchisor, L.L.C — an Illinois limited liability company, 100% owned Lifeway First Juice, Inc. — an Illinois corporation, 100% owned First Juice, Inc. — a Delaware corporation, 100% owned by Lifeway First Juice, Inc.
